Title: To Benjamin Franklin from Madame Brillon, 1 January 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 1er de L’an 1781
Si j’avois une bonne teste, de bonnes jambes si j’avois enfin tout ce qui me manque, j’aurois été en bonne fille souhaittér une bonne année au meilleur des papas; mais je n’ai qu’un coeur bien tendre pour le bien aimér et une assés mauvaise plume pour lui griffonnér que cette année ainsi que l’année derniére, ainsi que toutes ces années de ma vie, je l’aimerai a moi toute seule, autant que tous ceux qui l’aiment, réunis./.
Brillon, les enfants présentent leurs hommages au bon papa: on dit aussi mille choses a mr Franklinét:/:
 
Notation: A Monsieur / Monsieur Franklin / A Passy
